Citation Nr: 1106672	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder to 
include cervical spine degenerative disc disease.

2.  Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to May 1977.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for service 
connection for a back disorder and a psychiatric disorder because 
no new and material evidence had been received to reopen 
previously denied claims.  The Veteran disagreed and perfected an 
appeal.

In a July 2007 decision, the Board reopened the Veteran's claim 
for service connection for a back disorder and remanded the claim 
for further evidentiary development, and denied the claim for 
service connection for a psychiatric disorder for lack of new and 
material evidence.  The Veteran appealed the decision regarding 
the psychiatric disorder to the Court of Appeals for Veterans 
Claims (Court) which remanded the claim to the Board pursuant to 
a Joint Motion for Remand.  In a May 2009 decision, the Board 
reopened the Veteran's claim for service connection for a 
psychiatric disorder and remanded the claim for further 
evidentiary development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Back disorder

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  Although VBA is required to comply with remand orders, 
it is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  

As noted above, the Board remanded the Veteran's claim for 
service connection for a back disorder further evidentiary 
development.  Specifically, the Board ordered VBA in the July 
2007 remand to provide the Veteran with a VA medical examination 
to determine the etiology of the back disorder and to properly 
notify the Veteran of the examination and the consequences for 
not appearing at the examination.  The remand order also stated 
that "all tests, including x-rays, and studies deemed necessary 
should be accomplished and clinical findings should be reported 
in detail."  

In response to the July 2007 remand, VBA provided the Veteran 
with an examination that took place in September 2008.  The Board 
notes that while the September 2008 examiner noted in-service 
neck and back complaints and that there is no mention of any 
"spine" problems at the discharge examination, the examiner 
references only the neck and not the back, with respect to a 
prolonged period without complaints of pain until 2004.  In 
addition, the examiner opinions only that "it is less likely 
than not that the degenerative disk disease of the cervical spine 
had its origin in the service, was aggravated by the service or 
is in any other way etiologically related to the service."  The 
VA examiner did not address evidence of current degenerative 
changes of the lumbosacral spine that was addressed in the 
Board's July 2007 remand, and the examiner did not provide the 
requested opinion whether any current back disorder is related to 
the Veteran's service.  For those reasons, the Board finds that 
VBA did not substantially comply with the Board's July 2007 
remand.

Psychiatric disorder to include PTSD

The Veteran contends that he has PTSD because of an event that 
occurred during service.  He does not contend that he was in 
combat, but rather stated in several statements of record that 
one night in about May or June 1976, he went to a bar/poolhall 
called "The Pit" in Seaside, California, near Fort Ord, 
California, where the Veteran was then assigned on active duty.  
While he and some Army friends were in the bar, he recognized and 
spoke to a man he had seen on other occasions at The Pit.  The 
Veteran did not know the man's name.  After the man had spoken to 
the Veteran and his friends, Privates W. and B., they observed 
another unknown man enter the bar and walk over and talk to the 
man they knew.  The conversation between the two men evolved into 
an argument.  The Veteran and his friends watched the man whom 
they did not know pull a gun and shoot the man they did 
recognize.  The Veteran stated he was standing just a few feet 
away at the time the gunshot happened.  The man he and his 
friend's recognized was shot in the head and the Veteran states 
that he was sprayed with blood and flesh.  After the shooting, 
the Veteran and his friends rushed out of the building and went 
back to their post.  The Veteran stated in one statement that he 
asked a Staff Sergeant S. for advice and was told to keep his 
mouth shut and forget about the shooting.  The Veteran has 
described how he started then to suffer from symptoms of 
withdrawal, constant dreams of the event, and how he sought to 
escape the problem by drug and alcohol use.  

The Veteran has been diagnosed by an August 2009 VA psychologist 
with PTSD, and alcohol dependence and polysubstance abuse 
dependence that are both in full remission.  Thus, the first 
element of service connection appears to be satisfied.  The 
examiner related the stressor described by the Veteran to his 
PTSD.  

The second element of service connection requires proof of an 
event or injury during service.  In this case, the Veteran 
contends by his statement that he was exposed to a stressor event 
during service when he witnessed the shooting described above.  
Because the Veteran is not a combat veteran and does not contend 
so, and because the events described by the Veteran pertain to 
occurrences not within the duties the Veteran performed during 
service, the record must contain service records or other 
credible evidence which corroborates the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (f) (2010).

The RO has not attempted to obtain records from the U.S. Army and 
Joint Service Records Research Center (JSRRC) because, in their 
opinion, the evidence presented by the Veteran describing the 
stressor event that he contends occurred at The Pit bar and pool 
hall is insufficient to allow meaningful research to verify that 
the event occurred.  The RO noted in a December 2009 memorandum 
that the Veteran had been requested to provide further 
information, but no further information had been provided. The 
Board notes that it is a claimant's responsibility to support a 
claim for VA benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  On 
the other hand, VA has an obligation to provide assistance to the 
Veteran in developing a claim, including obtaining state and 
local records that may be relevant.

That said, however, even if the RO obtained records from law 
enforcement authorities regarding a shooting at The Pit during 
the period described by the Veteran, it seems unlikely that such 
records would show that the Veteran was at the scene of the crime 
when it occurred; the Veteran contends that he left immediately 
after the shooting and spoke only to Staff Sergeant S. about it.  
There is nothing to suggest that he has spoken with law 
enforcement officers or any authority in the Army about it.  With 
regard to Staff Sergeant S., the Board observes that, according 
to the Veteran, the senior enlisted leader told him, essentially, 
to withhold evidence of a crime from appropriate authorities.  If 
that is true, then it is very unlikely that S. reported the 
matter to any higher authorities within the Army or documented it 
for any reason; he advised a subordinate to not provide evidence 
of a very serious crime, and by doing so did something that Army 
leaders are not prone to do and certainly did something that was 
not within the spirit of Army regulations.

The only evidence remaining that could assist the Veteran are 
statements provided by the two soldiers the Veteran contends were 
also witnesses to the crime and who could place the Veteran at 
the scene at the time it occurred.  It should be a matter of Army 
records whether Privates W. and B. were assigned to the 1/79 
Field Artillery, C-Battery or to any unit identified by the 
Veteran during the periods in question.  It is in this area that 
the RO has failed to complete its duty to assist the Veteran.  
Those records may have information that will allow VA to contact 
them on behalf of the Veteran concerning the claimed event.  The 
Board recognizes that the last names of the soldiers may not be 
sufficient information; there may be other soldiers assigned to 
the unit with the same or similar last names.  The Board remands 
the claim for further evidentiary development.
\
Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran's VA claims 
folder to an appropriate physician who shall 
review the claims folder prior to examining 
the Veteran.  The examiner shall provide an 
opinion whether it is at least as likely as 
not that any current back disability 
originated in service, was aggravated during 
service, or is otherwise etiologically 
related to service.  The examiner shall 
specifically address any lumbar spine 
disorder that the Veteran may manifest.

If the examiner is unable to provide the 
requested opinion without resort to mere 
speculation, the examiner shall state the 
reasons why that is the case.  The examiner's 
written narrative opinion shall be associated 
with the Veteran's VA claims folder.

2.  VBA should contact the Veteran in writing 
and request that he provide the full names, 
if he knows, of Privates W. and B, and also 
provide any other information that may assist 
in determining their identity and current 
whereabouts such as, for example, their 
hometowns, the dates they were discharged 
from service, the units to which they were 
assigned in May or June 1976, and the nature 
of any attempts to locate them that the 
Veteran has already conducted.  Any response 
from the Veteran shall be associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing, VBA 
shall seek Army records from appropriate 
record keeping authorities regarding the unit 
or units to which Privates W. and B were 
thought to be assigned and seek to obtain any 
identification information that may assist 
VBA in determining the current location of W. 
and B.  All steps in this effort shall be 
documented in the Veteran's VA claims folder 
and notice to the Veteran shall inform him of 
the efforts made to obtain information 
regarding the current location of W. and B.

4.  If the current locations of W. and B. are 
not determined, VBA shall provide the Veteran 
with a reasonable period of time to obtain 
information on his own.

5.  Following completion of the foregoing, 
VBA shall readjudicate the Veteran's claims 
for entitlement to service connection for a 
back disorder and a psychiatric disorder to 
include PTSD.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



